Citation Nr: 0203381	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  01-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 28, 1997, 
for the award of service connection for chronic, acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In April 1998, the RO found that the veteran was not 
competent for VA purposes to handle his own fiduciary 
affairs, and the veteran was notified of the decision.  In 
June 1998, a legal custodian was appointed by VA to handle 
disbursement of the veteran's funds.  

In January 2002, the veteran testified at a personal hearing 
held at the RO in Pittsburgh, Pennsylvania, before the 
undersigned.  At the close of the hearing, the veteran 
submitted additional evidence, along with a signed waiver of 
RO jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2001).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In September 1980, the veteran filed an application for 
entitlement to service connection for a nervous disorder.  

3.  In March 1981, the RO denied the veteran entitlement to 
service connection for a chronic, acquired psychiatric 
disorder; he was notified of the decision and advised of his 
appellate rights by VA letter in April 1981; he did not file 
an appeal and the RO's March 1981 decision became final.  

4.  The veteran underwent VA hospitalization from September 
to October 4, 1996.  This informal claim for service 
connection for an acquired psychiatric disorder was received 
about six months prior to the submission of his formal claim 
the same disorder.

5.  On April 28, 1997, VA received the veteran's formal 
application to reopen his claim for entitlement to service 
connection for a chronic, acquired psychiatric disorder.  

6.  In a November 1997 rating decision, the RO granted the 
veteran entitlement to service connection for mood disorder, 
effective from April 28, 1997, the date of receipt of his 
claim to reopen, and assigned the disability a 100 percent 
rating, also effective April 28, 1997.  


CONCLUSIONS OF LAW

1.  The RO's September 1980 decision that denied the veteran 
entitlement to service connection for a chronic, acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  The criteria for an effective date of October 5, 1996, 
for the grant of service connection for chronic, acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.103, 3.155, 3.157, 3.400(q)(ii) (2001); 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the May 2001 Statement of 
the Case, provided to the veteran, his representative, and 
his custodian, specifically satisfy the requirement at § 5103 
of the new statute in that it clearly notifies the veteran, 
his representative, and his custodian of the evidence 
necessary to substantiate the claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have been fulfilled in that all evidence 
and records identified by the veteran as plausibly relevant 
to his pending claim have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  In addition, 
the veteran testified at a personal hearing held before the 
undersigned.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Factual Background

The veteran originally filed an application for service 
connection for a nervous disorder in September 1980.  His 
service medical records revealed that he was seen in February 
1980 for feelings of anxiety.  Following medical evaluation, 
he was diagnosed as having situational adjustment reaction 
manifested by uncertainty of his future in the military.  He 
underwent neurological evaluation in March 1980 for 
complaints of recurrent occipital headaches.  At the time, he 
related that he was having a great deal of problems adjusting 
to military life and was getting headaches all the time.  He 
claimed that the Army was making him sick and he would not be 
well until he got his discharge.  Following another 
psychiatric evaluation in late March 1980, the impression was 
situational adjustment reaction.  

Post-service, the veteran was admitted to a VA medical 
facility in September 1980 on transfer from a private 
hospital after a suicide gesture (Valium and alcohol) 
approximately a week earlier.  According to the VA hospital 
summary, the veteran's mother had related that, since her 
son's discharge from service, he was very tense, complained 
of depression and feeling that he did not want to live and 
that he was not loved.  The veteran claimed that he was 
depressed because of his relationship with his ex-girlfriend 
and his son, who was two years of age.  While hospitalized, 
no psychosis was noted and he responded to hospital 
treatment.  At hospital discharge to home, he was diagnosed 
as having depressive neurosis, with suicidal gesture.  He was 
considered competent and able to resume his pre-hospital 
activities.  

VA outpatient treatment records for September 1980 to 
November 1980 show that he was planning to move to Delaware 
and was advised to keep in contact with a VA clinic.  The 
report dated November 11, 1980, indicates that, since no 
further contact or communication had been received from the 
veteran, his outpatient treatment was discontinued.  

The report of the veteran's January 1981 VA psychiatric 
examination notes that he admitted to being depressed and 
that he did not know what to do with himself.  He claimed 
that he did not feel well enough mentally to function and 
described feeling tense.  He did not describe any clear 
delusions or hallucinations.  His thinking appeared 
organized; his affect appeared appropriate; recent and remote 
memory appeared intact.  He described difficulty in 
concentrating, but he appeared to have some insight into his 
problems.  Judgment appeared fair and he was felt to be 
competent.  The diagnosis was depressive neurosis.  

In a March 1981 rating decision, the RO denied the veteran 
entitlement to service connection for chronic, acquired 
psychiatric disorder.  The basis for the denial was that the 
veteran had been treated for situational reaction rather than 
a neurosis or psychosis while on active duty.  The first time 
a neurosis was shown was after the veteran was separated from 
active duty service and medical evidence had not shown a 
psychosis, either in service or within a year following the 
veteran's separation from active duty service.  The veteran 
was notified of the RO's March 1981 decision, and advised of 
his appellate rights, by VA letter dated in April 1981.  The 
veteran did not appeal and the RO's March 1981 decision is 
final.  

A VA hospitalization report for October-November 1981 shows 
that the veteran was voluntarily admitted to undergo 
psychological evaluation.  At the time, he was single, 
residing with his parents, although he felt considerable 
stress with them and with his girlfriend, and he was employed 
at a steel mill.  He spoke of moodiness and depression.  On 
admission, he reported suicidal ideation, loss of appetite, 
and difficulty sleeping.  No significant cognitive problems 
were found.  He was oriented and was making reasonable plans 
to find an independent residence.  Results of psychological 
testing revealed an immature, impulsive and angry young man 
whose depression may be manifested by somatic symptoms, as 
well as hostile "acting-out" episodes.  With poor controls, 
drinking aggravated his behavior.  The diagnoses were 
dysthymic disorder and explosive personality.  At hospital 
discharge, he was anxious to return to his employment and, 
because of his negative attitude toward his hospitalization, 
extended inpatient care was not indicated nor did he appear a 
candidate for psychotherapy.  

VA hospitalization reports for June 1983 show that the 
veteran was admitted for detoxification from alcohol and 
drugs.  At the time, he was unemployed and receiving 
unemployment benefits, after having been laid off from his 
job at the steel mill.  

On April 28, 1997, VA received the veteran's request to 
reopen a claim for nervous condition.  Private hospital 
treatment records for May 1989, submitted during the 
veteran's personal hearing in January 2002, show that the 
veteran was voluntarily admitted for complaints of severe 
depression and substance abuse.  

VA outpatient treatment records and hospitalization reports 
for September 1996 through April 1997 show that the veteran 
was being treated for substance abuse, mood disorder and 
intoxication.  In June 1997, he underwent VA social and 
industrial survey and psychiatric examination.  On 
examination, he presented with a flat affect, somewhat 
menacing at times.  He was a poor historian and only 
marginally able to participate in the interview.  He was 
cooperative to the best of his ability.  Hallucinations were 
endorsed.  He was oriented to time, place and person, but his 
judgment was very poor.  His fund of knowledge was below 
average.  He denied suicidal or homicidal ideation.  The 
examining psychiatrist diagnosed mood disorder, not otherwise 
specified.  After review of the claims folder and service 
medical records, in a July 1997 addendum to the June 1997 VA 
examination report, the physician offered that the veteran's 
current condition had its onset in service and that the 
veteran was not competent to handle his affairs.  The 
examiner also noted that the veteran was in receipt of Social 
Security benefits through a payee.  

In November 1997, the RO granted the veteran entitlement to 
service connection for mood disorder, not otherwise 
specified, effective from April 28, 1997, the date of receipt 
of the veteran's claim to reopen.  The bases for the decision 
were medical evidence of a current diagnosis of mood disorder 
and medical opinion, after examination of the veteran and 
review of the record, of a nexus or link between the 
currently diagnosed mood disorder and the veteran's active 
duty service.  The RO assigned a 100 percent schedular rating 
to the disability, also effective from April 28, 1997, based 
on recent medical findings and symptoms reflecting total 
occupational and social impairment.  

The veteran expressed his dissatisfaction to the effective 
date of the award contending that its effective date should 
be April 1980, the date of receipt of his original claim.  It 
is his contention that he did not appeal the April 1981 
original RO decision denying his claim because he was too 
sick, incompetent, to understand his appellate rights.  

During his January 2002 hearing before the undersigned, the 
veteran testified that he had been ill most of the period 
from his separation from service to the present time.  He had 
been on medications and had trouble recalling many of the 
facts.

Analysis

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  If a claim is reopened based on 
evidence other than service department records, the effective 
date of the grant of benefits sought is the date of receipt 
of the application to reopen or the date of entitlement, 
whichever is the later date (emphasis added).  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii).  

In the veteran's case, he filed his original claim within a 
year after his separation from active duty service, in fact, 
he filed his claim five months after he was separated from 
service.  However, the claim was denied by the RO in March 
1981.  He was informed of the decision and advised of his 
appellate rights.  Since he did not appeal the decision, the 
March 1981 decision became final.  

As for the veteran's contention that he was too sick and 
incompetent to understand his appellate rights in early 1981, 
a review of the medical records show that, following VA 
hospitalization in September 1980, he was considered 
competent and able to resume his pre-hospital activities.  VA 
outpatient treatment records for September 1980 to November 
1980 show that he was planning to move to Delaware and was 
advised to keep in contact with a VA clinic.  The report 
dated November 11, 1980, indicates that, since no further 
contact or communication had been received from the veteran, 
his outpatient treatment was discontinued.  The report of his 
January 1981 VA psychiatric examination shows that the 
examining psychiatric felt the veteran was competent.  The 
veteran's VA hospitalization report for October-November 1981 
shows that he was voluntarily admitted to undergo 
psychological evaluation.  At the time, he was single, 
residing with his parents, and working in a steel mill.  At 
hospital discharge, he was anxious to return to his 
employment and, because of his negative attitude toward his 
hospitalization, extended inpatient care was not indicated 
nor did he appear a candidate for psychotherapy.  Hence, the 
medical records for the period at issue following the RO's 
April 1981 decision denying benefits and notification to the 
veteran of his appellate rights do not show that the veteran 
was so incapacitated that he lacked the mental presence to 
file an appeal.  

The veteran's formal application to reopen his claim for 
entitlement to service connection for a psychiatric disorder 
was received on April 28, 1997.  However, any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155.  

Also, the date of outpatient or hospital examination or date 
of admission to a VA hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See 38 C.F.R. 
§ 3.157(b)(1).  

In the veteran's case, the medical records show that he was 
hospitalized in a VA facility from September 26, 1996, to 
October 4, 1996, for various psychiatric components, 
including mood disorder.  In April 1997, he filed his formal 
claim to reopen for entitlement to service connection for a 
psychiatric disorder.  Under 38 C.F.R. §§ 3.155 and 3.157, 
this VA hospitalization is accepted as the veteran's informal 
claim to reopen.  

As noted earlier, if a claim is reopened based on evidence 
other than service department records, the effective date of 
the grant of benefits sought is the date of receipt of the 
application to reopen or the date of entitlement, whichever 
is the later date (emphasis added).  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii).  In the 
veteran's case, he was treated for mood disorder in 
September-October 1996.  Inasmuch as the veteran's VA 
hospitalization in September-October 1996 is considered an 
informal claim to reopen, with a formal claim received April 
28, 1997, within a year following the informal claim, and it 
was during this VA hospitalization that he was treated for 
his subsequently granted service-connected disorder, the 
effective date of his claim and the date entitlement arose 
are effectively the same date, October 5, 1996, the first day 
following the veteran's discharge from his VA 
hospitalization.  Hence, October 5, 1996, is the appropriate 
date for the award of service connection for the veteran's 
entitlement for service connection for a chronic, acquired 
psychiatric disorder.  The claim is allowed.  



ORDER

An effective date of October 5, 1996, for the award of 
entitlement to service connection for a chronic, acquired 
psychiatric disorder is granted, subject to the law and 
regulations affecting monetary benefits.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
WASHINGTON DEPARTMENT OF VETERANS AFFAIRS, 
CUSTODIAN


